Citation Nr: 1230912	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for carpal and cubital tunnel syndrome with symptoms of thoracic outlet syndrome of the right upper extremity.

3.  Entitlement to an initial compensable rating for carpal and cubital tunnel syndrome with symptoms of thoracic outlet syndrome of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to March 1996 and from November 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision issued by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating.  His claims for service connection for bilateral upper extremity carpal and cubital tunnel syndrome were also granted and an initial 10 percent rating was assigned for the right upper extremity and a noncompensable rating was assigned for the left upper extremity.

Jurisdiction over these matters was transferred to the Denver, Colorado RO in approximately October 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claim file.

In December 2010, the Board partially granted the Veteran's claim for an increased initial rating for PTSD and assigned a 50 percent rating.  The claims for an increased initial rating for bilateral upper extremity carpal and cubital tunnel syndrome were remanded for additional development.

The Veteran subsequently appealed the Board's December 2010 decision as to the claim for an increased initial rating for PTSD to the United States Court of Appeals for Veterans Claims (CVAC).  A May 2011 Joint Motion for Partial Remand (JMR) and Order vacated the Board's December 2010 decision as to this claim only and remanded the matter to the Board for additional adjudication.


FINDINGS OF FACT

1.  Prior to January 23, 2009, the Veteran's PTSD manifested as nightmares, hypervigilance, an exaggerated startle response, irritability, anxiety and explosive outbursts; the record was negative for obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, near-continuous panic or depression that affected his ability to function independently, appropriately or effectively, the neglect of personal appearance, difficulty adapting to stressful circumstances, an inability to maintain effective relationships or deficiencies in the areas judgment, thinking or work.  

2.  Beginning on January 23, 2009, the Veteran's PTSD manifested as sleep difficulties, occasional passive suicidal thinking, anhedonia, depression, anxiety and memory difficulties; the record was negative for total social and occupational impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.

3.  The Veteran is right-hand dominant.

4.  The Veteran's right upper extremity carpal and cubital tunnel syndrome manifested as reduced grip strength with subjective complaints of intermittent extremity pain and numbness; there was no loss of reflexes, muscle atrophy, reduced muscle strength, or constant pain.

5.  The Veteran's left upper extremity carpal and cubital tunnel syndrome manifested as subjective complaints of intermittent extremity pain and numbness; there was no loss of reflexes, muscle atrophy, reduced muscle strength or constant pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to January 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9400 (2011).

2.  The criteria for an initial rating of 70 percent for PTSD beginning on January 23, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.10, 4.126, 4.130, 9400 (2011).

3.  The criteria for an initial rating in excess of 10 percent for right upper extremity carpal and cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, 8715, 8716 (2011).

4.  The criteria for an initial rating of 10 percent for left upper extremity carpal and cubital tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, 8715, 8716 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeals with regard to the instant claim arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  The Veteran has not alleged that his disabilities have worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the July 2009 VA examiner referred to specific documents in the Veteran's claims file, the examiner did not specifically indicate that he had reviewed the claims file.  A VA examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In December 2010, the Board remanded the Veteran's claim for bilateral upper extremities carpal and cubital tunnel syndrome to allow a VA neurologic examination to be conducted.  Such an examination was conducted in August 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7  (1999). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2010 hearing, the issues on appeal were identified.  The Veteran was asked to describe his current symptoms and how often he received treatment.  The record was held open for an additional 30 days to allow the submission of additional evidence.  Therefore, the Board has fulfilled its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran's bilateral upper extremity and cubital tunnel syndrome with symptoms of thoracic outlet syndrome is rated by analogy under the diagnostic codes for median nerve and ulnar nerve impairments.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the peripheral nerves system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Mild incomplete paralysis of the median nerve warrants a 10 percent for either extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  38 C.F.R. § 4.124a, 8515.

Complete paralysis of the medial nerve warrants a 70 percent rating for the major extremity and a 60 percent rating in the minor extremity.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id.  

Mild incomplete paralysis the ulnar nerve warrants a 10 percent rating for either extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 40 percent rating in the major extremity and a 30 percent rating in the minor extremity.  38 C.F.R. § 4.124a, 8516.

Complete paralysis of the ulnar nerve warrants a 60 percent rating for the major extremity and a 50 percent rating in the minor extremity.  Complete paralysis occurs where there was a "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers and cannot spread the fingers (or reverse), cannot abduct the thumb or flexion of the wrist was weakened.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran contends that a 70 percent rating is warranted for his PTSD.

A January 2006 VA treatment note reflected the Veteran's reports of nightmares, hypervigilance, an exaggerated startle response, obsessions with cleanliness and anxiety.  Mental status examination found his mood to be slightly depressed, anxious and "not suicidal at all."  Affect was appropriate to thought content.  Hallucinations, delusions and ideas of reference were denied.  Insight was narrowed.  He was able to recall three objects five minutes later.  A GAF of 65 was assigned.

An April 2006 VA psychological examination noted the Veteran's complaints of nightmares, hypervigilance, an exaggerated startle response, irritability, anxiety and explosive outbursts.  These symptoms were constant and there were no significant remissions in symptoms.  He had reconciled with his wife following her affair and they were involved in couples counseling.  He described his relationship with his five year old child as very close and was in the process of establishing a relationship with his older child from a previous relationship.  He reported having one close friend but that he had been somewhat socially isolated since service.  Fleeting thoughts of suicide related to the breakup of his marriage were endorsed.  While he had not been involved in any physical altercations, there have been occasions in which he became so angry with his co-workers that he thought there would be one.  He remained interested in leisure activities but had less free time to engage in them.  Since January 2006 he had been working as a technician installing systems and continued this job with little difficulty.

Mental status examination conducted by the April 2006 VA examiner found the Veteran to be neatly dressed and alert.  Speech was somewhat reduced in spontaneity but normal in response latency, rate and productivity.  Affect was tense, tired and quite restricted as he did not demonstrate emotions when talking about emotional experiences.  Thought processes were generally well organized but there were periods in which he seemed distracted or interrupted by an intrusive memory.  Thought content revealed intrusive memories of experiences.  Excessive suspiciousness, paranoia or delusional thought processes were not present.  He was able to manage his self-care and sustain his job performance.  Following this examination and a review of the Veteran's claims file, a GAF of 65 was assigned.  His highest GAF functioning within the past year was 70.

An October 2007 VA treatment note reflected the Veteran's reports of hypervigilance, paranoia, flashbacks and nightmares.  He described short-term memory impairments and irritability that caused problems with his wife and daughter.  Suicidal ideations or attempts were denied.  He had some homicidal ideations after finding out about his wife's affair and that his wife had taken out a restraining order against him.  There had been friction in their relationship after their six year old child was molested by his 11 year old child.  There were no auditory hallucinations, visual hallucinations, delusions or illusions.  Cognitive functioning, insight and judgment were found to be grossly intact.  A GAF of 55 was assigned.

A January 2008 VA treatment note indicated that the Veteran had been displaying some impulsive behaviors such as checking the internet for military information and cleaning.  There were no auditory hallucinations, visual hallucinations, delusions or illusions.  Cognitive functioning, insight and judgment were grossly intact.  A GAF of 70 was assigned.

A May 2008 VA treatment note indicated that there were no auditory hallucinations, visual hallucinations, delusions or illusions on examination of the Veteran.  Cognitive functioning, insight and judgment were grossly intact.  A GAF of 60 was assigned.

A January 23, 2009 VA treatment note reflected the Veteran's reports of significant issues related to depression, PTSD and marital infidelity.  He was on furlough from his employer.  No thought disorder was noted in the conversation and his thoughts were goal-directed.  A GAF of 45 was assigned.

A February 2009 VA treatment note indicated that the Veteran's assigned GAF was 50.  A second February 2009 VA treatment note indicated that his assigned GAF was 45.

A May 2009 VA treatment note indicated that the Veteran had problems with his marriage, increased arousal and nightmares.  Mental status examination found intrusive thinking but no delusions or hallucinations.  Insight and judgment were average.  Suicidal and homicidal ideations were denied.  A GAF of 45 was assigned.

In a second May 2009 VA treatment note, the Veteran reported that he continued to hear voices and see shadows and movements in his peripheral vision.

A July 2009 VA psychiatric examination reflected the Veteran's reports of sleep difficulties, occasional passive suicidal thinking, anhedonia, depression, anxiety and memory difficulties.  He described an incident in October 2005 when he had a protective order entered against him and reported that he had been ready to "dismember my wife's boyfriend" but that he did not threaten his wife.  He had been married for nearly ten years, they have one child together, they have been getting along "a lot better than we ever have been" and both had a history of affairs.  The examiner noted that there continued to be some question over the Veteran's capacity to parent as on one occasion when his child and his stepchild were at home, the eldest sexually assaulted the younger child.  Homicidal thinking and panic attacks were denied.  Neuropsychological screening testing was conducted and the results were virtually all below expected levels of performance as the Veteran's educational history, which included the earning of an Associate's Degree, suggested probable average ability.  The results of this testing were also suspect due to the possibility of reduction in effort.

Mental status examination conducted by the July 2009 VA examiner found the Veteran to be casually dressed and adequately groomed with unremarkable speech.  Thinking was clear and logical with no signs of psychotic process or thought disorder.  Auditory and visual hallucinations were denied and evidence of delusions could not be elicited.  A GAF of 55 was assigned due to moderate to serious symptoms.  The examiner noted that the Veteran's thought processes and communication were not impaired.  Social functioning was impaired as he tended to isolate and, in the absence of such isolation, was easily threatened and impulsive.  Employment had been affected due to his irritability and difficulty dealing with the public but it was not clear that he had lost jobs or taken time off as a result.  There was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally satisfactory functioning in the areas of routine behavior, self-care and conversation.

A June 2009 VA treatment note reflected the Veteran's reports of being very short and agitated which was causing him difficulties at home and at work.  He continued to struggle with memory and concentration and to have an exaggerated startle response.  He continued to report hearing voices and seeing shadows and movement in his peripheral vision.  Insight and judgment were average.

An August 2009 summary, which was authored by the Veteran's treating VA psychiatrist and clinical therapist, indicated that he continued to experience intrusive and distressing dreams, avoidance symptoms, emotional numbing, arousal symptoms, an exaggerated startle response and depression.  Due to the severity of his symptoms, he was unable to establish favorable relationships and was unable to obtain or retain employment.  The severity of his symptoms created difficulties in the areas of employment, family relationships, judgment, thinking and mood.

An August 2009 VA treatment note reflected the Veteran's reports that his sleep had improved with medication.  He continued to have intrusive and distressing memories and dreams of his service.  Other complaints included avoidance symptoms, emotional numbing, arousal symptoms including hypervigilance, being easily agitated and angered, an exaggerated startle response and difficulties with concentration and memory.  His excessive worry about life circumstances (i.e. that his unemployment benefits will "run out" in December) resulted in episodes of panic/anxiety attacks, as he remained.  There was constant conflict with his wife due to his difficulty with concentration, memory, finances and poor judgment.  He was oriented times three, his affect was flat and depressed, his mood was cooperative, his dress was casual and his speech was of normal rate and volume.  Thoughts of self harm or harm towards others were denied but he continued to hear voices such as his wife talking to him when she really wasn't.  "Peripheral visions" in that he saw shadows and movements were also reported.  Insight and judgment were average.  The provider opined that the Veteran was unable to establish and maintain relationships or gainful employment due to the severity of his PTSD symptoms.  The severity of his symptoms created difficulties in the areas of employment, family relationships, judgment, thinking and mood.  It was felt that the Veteran would be unable to work even in a loosely supervised environment.

A February 2010 VA treatment note indicated that the Veteran had ongoing problems with concentration, irritability, social situations, depression, decreased sexual functioning and nightmares.  His wife had reported that she was unable to sleep with the Veteran due to his moving around severely while he slept.  Mental status examination found the Veteran to be alert and cooperate, dressed appropriately and that he displayed no bizarre behavior.  Speech was of normal rate and tone.  There was intrusive thinking with no delusions or hallucinations.  Affect was "less depression, anxiety and irritable."  He was oriented to time, place and person.  Insight and judgment was average.  Suicidal ideations and homicidal ideations were denied.  A GAF of 45 was assigned.

A July 2010 VA treatment note reflected the Veteran's reports that he had returned to work after being laid off for one and half years.  Although he had previously been required to release medical documentation to his employer, he was not required to do so when he was rehired.  He was married with two children and he was tearful when discussing his family.  Mental status examination found him to be alert and attentive and oriented times four with appropriate grooming.  Speech was of normal rate and rhythm, language was intact, mood was moderately depressed and affect was congruent with mood.  Thought processes were normal and coherent with no unusual thought content.  Insight was fair, judgment was limited and memory was intact.  Perceptual disturbances, suicidal ideations and homicidal ideations were denied.

A July 2010 VA treatment note reflected the Veteran's reports that he had been getting along with his wife and family "better" and that he felt "better" after getting his job back.  A GAF 45 was assigned.

A July 2010 VA treatment note contained an assigned GAF of 60.

An August 2010 VA treatment note reflected the Veteran's reports of increased symptom severity due to a fluctuation in his work schedule and the difficulties adjusting to this new schedule.  He experienced moderate to severe anxiety when surroundings were unfamiliar or his routine was modified as well as increased stressors at home and at work.  Mental status examination found the Veteran to be dull, lethargic, drowsy and sleepy; the Veteran attributed this affect to his medications.  He was oriented times four, was inattentive and his grooming was minimal.  Speech was of slow rate and rhythm, language was intact and mood was markedly depressed, slow and lethargic.  Affect was congruent with mood.  Thought processes were normal and coherent with no unusual thought content.  Insight was fair, judgment was limited and memory was intact.  Suicidal ideations, homicidal ideations and perceptual disturbances were denied.  The provider opined that the Veteran was unable to establish and maintain relationships and his ability to maintain gainful employment was "highly questionable" due to the severity of his PTSD symptoms.  The severity of his symptoms and current prescribed medication created difficulties in the areas of current occupation, family relationships, judgment, thinking and mood.

During an August 2010 hearing, the Veteran testified that he had problems with authority and being in crowds.  He had been married for nearly ten years and there was an incident in which his wife had taken out an order of protection against him after he had returned from Iraq.  He goes out with his wife once every two weeks to restaurants or to the movies but usually sits against the wall and looked for exits.  While he had friends, he did not have "very many of them around" him and he got along with his neighbors  He experienced nightmares and night sweats three times per week.  He has felt violent when irritable and did not have suicidal thoughts.  He had problems with his memory and felt explosive at times.

An August 2010 summary, which was signed by the Veteran's treating VA social worker and psychiatrist, indicated that the Veteran had demonstrated an increase in the severity of symptoms over the past year.  He presented with moderate occupational and social impairment with marked impairment in cognition, thought processes and verbal communication.  He had a history of domestic violence, restraining orders and inappropriate behaviors resulting in contact with local social services and legal agencies.  He demonstrated an inability to perform some activities of daily living such as medication management, keeping appointments, managing finances, cooking and cleaning.  He was often disoriented to time and place and showed impairment in short term memory.  His current assigned GAF was 45.

A July 2011 VA treatment note reflected the Veteran's reports of increased anxiety and constant irritability.  Obsessive-compulsive behaviors such as checking the VA website daily and searching for a van that had been parked in front of his house were reported.  Mental status examination found the Veteran to be well-groomed and unshaven without body odor.  Affect was flat, speech was rambling and sad and there was no thought distortion.

A September 2011 VA treatment note indicated that the Veteran's depression had lessened and that his anxiety was much improved.  Mental status examination found him to be alert and cooperative and dressed appropriately with no bizarre behavior.  Speech was of normal rate and tone with no abnormalities.  There was intrusive thinking without delusions or hallucinations.  Insight and judgment were average.  Suicidal ideations and homicidal ideations were denied.  A GAF of 60 was assigned.

Various lay statements submitted by the Veteran's wife described his symptoms, including his nightmares and disorientation when waking from sleep.  He also worried about the health of his family and was impulsive.

An undated treatment summary from R. B., a VA social worker, indicated that the Veteran had presented with appropriate grooming, an euthymic mood and somewhat flat affect.  Suicidal and homicidal ideations had been denied.

Prior to January 23, 2009, the Veteran's PTSD most nearly approximated, at worst, the criteria associated with a 50 percent rating.  His symptoms included nightmares, hypervigilance, an exaggerated startle response, irritability, anxiety and explosive outbursts.  Fleeting thoughts of suicide related to the breakup of his marriage were reported in April 2006 and homicidal ideations towards his wife's boyfriend were reported in October 2007.  His personal appearance was repeatedly noted to be neat and there is no evidence that his appearance or hygiene were neglected as the April 2006 VA examiner noted that he was able to sustain all responsibilities of self-care.  Speech was consistently found to be appropriate or unremarkable.  There is no indication that the Veteran experienced near-continuous panic or depression that affected his ability to function independently, appropriate and effectively.  He reported having a close friend in April 2006.  The Veteran's assigned GAFs ranged between 55 and 70 for this period, suggesting a range of mild to moderate symptoms.  See Carpenter, supra.

In addition, the Veteran maintained his marriage, albeit with some difficulty due to his wife's infidelity, and a relationship with his younger child that he described as very close.  He described his marriage as having friction due to the molestation of their child in October 2007.  The relationship with his wife suggests at least some impairment in the area of family relationships.  The record does demonstrate that he manifested a deficiency in the area of mood due to his anxiety and reported explosive outbursts.

Although the January 2006 provider noted that the Veteran's insight was narrowed, insight and judgment were subsequently found to be intact.  There were no impulse control problems or perceptual impairments noted in the clinical evidence, suggesting no impairment in the areas of judgment and thinking.  The Veteran reported feeling homicidal ideations towards his wife's boyfriend but he did not act on the impulse.  Although there had been a protective order entered against him, the Veteran reported in a July 2009 VA examination that he did not threaten his wife.  There was no evidence of a thought disorder found on examination and the Veteran consistently denied delusions and hallucinations.  He reported little difficulty with his job in April 2006 and the examiner noted that he was able to sustain his work performance.  He did not attempt schooling during the course of the appeal.  The record does not demonstrate that he manifested deficiencies in most of the areas of judgment, thinking, family relations, work, mood or school which would warrant a higher rating.  38 C.F.R. § 4.130, 9411.

The Veteran's PTSD symptoms worsened after January 23, 2009.  His symptoms include sleep difficulties, occasional passive suicidal thinking, anhedonia, depression, anxiety and memory difficulties.  Social functioning was impaired as he tended to isolate and, in the absence of such isolation, was easily threatened and impulsive.  He maintained a relationship with his wife but it was troubled.  The Veteran reported memory problems and formal testing suggested some broad-ranging problems with immediate and delayed recall.  Passive suicidal ideations without intent were noted on multiple occasions.  Judgment and insight remained intact.  Thinking had been found to be impaired due to intrusive thinking.  Although the Veteran denied hallucinations, he repeatedly reported hearing voices and seeing shadows and movement in his peripheral vision.  

In addition, although the Veteran's treatment providers have suggested that he would have difficulty findings or obtaining employment, he returned to work after being laid off for a year and half in July 2010, suggesting no deficiency in the area of work.  The record therefore demonstrates that the Veteran manifested deficiencies in the areas of family relations, thinking and mood; he did not attempt schooling during this appellate period.  38 C.F.R. §§ 4.7, 4.130, 9411.  In addition, the Veteran's assigned GAFs ranged from 45 to 60, suggesting moderate to serious symptoms.  Carpenter, supra.

A rating in excess of 70 percent for the period beginning on January 23, 2009 is not warranted.  Although the Veteran has reported social isolation, he has not demonstrated total social impairments as he had maintained his marriage and a relationship with his child.  He maintained full-time employment as of July 2010 and had been unemployed prior to that time due to the economy.  Although the Veteran reported hearing voices and seeing shadows, delusions and hallucinations were not found on objective examination and there is no indication these were persistent.  There were no suicide attempts or other violent behaviors and he was able to perform his activities of daily living.  He was repeatedly found to be fully oriented on examination.  Examiners and providers found him to be well-groomed and no bizarre behaviors were displayed or found on examination.  Although the August 2010 summary suggested that the Veteran was not able to perform some activities of daily living, the clinical evidence suggests that he was able to maintain employment and that his grooming was good.  In addition, he testified during his August 2010 hearing that he completed the yard work while his wife took care of the cooking and cleaning, and did not otherwise suggest that he was unable to do so.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for  names of close relatives, own occupation or own name or disorientation to time or place.  A total rating is therefore not warranted.  38 C.F.R. § 4.130, 9411.

Upper Extremity Carpal and Cubital Tunnel Syndrome

The Veteran contends that a 20 percent rating is warranted for each of his extremities.

An April 2006 VA general medicine examination reflected the Veteran's reports of numbness that developed once or twice per month, lasted for five to 10 minutes, and did not involve both hands at the same time.  The symptoms involved his whole hand, his forearms and sometimes his upper arm.  He described the numbness as a falling asleep sensation with pins and needles.  This numbness went away on its own or with the shaking his hands.  Physical examination found no numbness in the upper extremities.  Strength was normal and sensation was intact to light touch in the upper extremities.  There was no muscle atrophy of the hands, arms or forearms.  Grip strength was normal.

An April 2007 VA treatment note indicated that strength and deep tendon reflexes were symmetrical in the Veteran's upper extremities.  There was no muscle atrophy in the hand other than in the right ring finger, which had recently been bitten by a kitten.

A March 2008 VA treatment note reflected the Veteran's reports of numbness and tingling in his entire arms that occurred two to three times per week.  He noticed that if he rested on his elbows, his lower arms would go numb, but his entire arms went numb periodically.  This numbness was not precipitated by any specific activity or exercise and lasted about 10 minutes.  It was relieved by simply shaking his arms.

An August 2009 VA nerves examination reflected the Veteran's reports of intermittent numbness and tingling in his fingers and both upper extremities a couple of times per week.  He was right-handed.  Physical examination revealed "2+" deep tendon reflexes in the biceps, triceps and brachioradialis.  Strength was "5/5" in the bilateral shoulder abductors, elbow flexors, elbow extensors, wrist extensors and first dorsal interossei.  

During the August 2010 hearing, the Veteran testified that he experienced numbness all the way from his shoulders to his fingers tips, almost like they were asleep, once or twice per week.  Arm pain and loss of strength were denied.  The left arm seemed to be worse as the symptoms were more frequent.

An August 2011 VA nerves examination reflected the Veteran's reports of intermittent numbness from his shoulders down to his hands which occurred three times per week.  This numbness and tingling occurred in the volar surface of the forearms or palms and occasionally in the anterolateral aspect of the upper arms and was symmetric.  He was able to resolve the pain by shaking his arms.  These symptoms did not change in frequency or intensity and he had not undergone an electordiagnostic evaluation.  There was no mention of numbness in the upper extremities or cubital tunnel syndrome symptoms.  He was able to volitionally recreate the pain by laying in supine with his elbows flexed and his hands interlaced across his abdomen.  Weakness, the use of medications or physical therapy were denied.

Physical examination conducted by the August 2011 VA examiner found sensation to be intact to light touch except for increased firmness on the ulnar aspect of his right little finger compared to the left.  Strength testing was "5/5" bilaterally in shoulder forward flexion, triceps, biceps, wrist extension, wrist flexion, finger abduction and finger flexion.  Right grasp was "4/5" due to the structural changes related to his digit three distal interphalangeal (DIP) fusion and was "5/5" on the contralateral side.  Coordination in the fine motor and rapid alternating movements were intact including finger to nose and finger to thumb.  Reflexes were "2+" and symmetric in biceps, triceps, brachioradialis, knees, medial hamstrings and ankles.  There was no muscle atrophy or motor apraixa.  The ulnar nerve did not sublux in the ulnar groove with elbow flexion/extension.  On the left there was a slight Tinel on the neck with local tingling into the upper trapezius.  Right ulnar tension produced right palmar numbness.  Following this examination and a review of the Veteran's claims file, a diagnosis of intermittent bilateral upper extremity numbness of unknown etiology and unclear clinical significance was made.  There was no evidence of ulnar nerve palsy with normal reflexes, sensation and strength in the upper extremities without Tinel's sign.

Applying the criteria to the facts of this case, the Veteran's bilateral upper extremity carpal and cubital tunnel syndrome manifested as subjective complaints of intermittent pain and numbness.  Upper extremity strength was consistently found to be normal with no muscle atrophy.  Reflexes were 2+ and sensation was intact.  Left grip strength was consistently found to be normal.  Although right grip strength was found to be 4/5 in the August 2011 VA examination, this impairment was attributed to structural changes in his hand rather than his service connected carpal and cubital tunnel syndrome.  The August 2011 VA examiner also found no evidence of nerve palsy.  As the evidence suggests subjective reports of upper extremity numbness and pain without the loss of reflexes or objective evidence of nerve root irritation or the loss of sensation, the Veteran's bilateral upper extremity carpal and cubital tunnel syndrome most closely approximates mild incomplete paralysis throughout the course of the appeal.  Involvement that was wholly sensory should be rated as mild.  38 C.F.R. § 4.123.  Such mild incomplete paralysis warrants a 10 percent rating for both the major and minor extremity; a 10 percent rating is warranted for the left extremity.  A rating in excess of 10 percent is not warranted as the objective evidence did not establish the loss of reflexes, muscle atrophy, reduced muscle strength, and constant pain.  38 C.F.R. § 4.124a, 8515, 8516.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's PTSD manifested as nightmares, hypervigilance, an exaggerated startle response, irritability, anxiety and explosive outbursts prior to January 23, 2009.  It manifested as sleep difficulties, occasional passive suicidal thinking, anhedonia, depression, anxiety and memory difficulties beginning on January 23, 2009.  His right upper extremity carpal and cubital tunnel syndrome manifested as reduced grip strength with subjective complaints of intermittent extremity pain and numbness while his left upper extremity carpal and cubital tunnel syndrome manifested as subjective complaints of intermittent extremity pain and numbness.  There have been no reported factors outside the rating schedule.  

The Veteran was intermittently employed during the course of the appeal.  Although he reported that his PTSD symptoms made it difficult for him to interact with the public, he has not reported losing time from work as a result.  Hence, referral for consideration of an extraschedular rating is not warranted.

The CAVC has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

An August 2009 VA nerves examination indicated that the Veteran had been laid off six weeks ago due to the economy and that he also had been laid off from a prior job in January 2009 due to the economy.  Multiple opinions from the Veteran's VA providers suggested that his PTSD symptoms would preclude him from obtaining or maintaining employment, however, none of these opinions addressed that the Veteran's statements that he was actually unemployed due to the economy or the April 2006 VA examiner's findings that the Veteran was able to sustain his employment performance.  Consideration of TDIU prior to July 2010 is not warranted as the evidence does not establish that the Veteran was not employed due to his service connected disabilities.  38 C.F.R. § 4.16.

Consideration of TDIU is not warranted after July 2010 as the Veteran was gainfully employed as a conductor since that time.  Jackson v. Shinseki, 87 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to January 23, 2009 is denied.

Entitlement to an initial rating of 70 percent for PTSD beginning on January 23, 2009 is granted.

Entitlement to an initial rating in excess of 10 percent for carpal and cubital tunnel syndrome with symptoms of thoracic outlet syndrome of the right upper extremity is denied.

Entitlement to an initial 10 percent rating for carpal and cubital tunnel syndrome with symptoms of thoracic outlet syndrome of the left upper extremity is granted.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


